Citation Nr: 9919902	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel





INTRODUCTION

The appellant served on active duty from June 1971 to June 
1975 and from July 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision denied the 
appellant's claim for service connection for post-traumatic 
stress disorder (PTSD).

In December 1996, pursuant to the appellant's change in 
address, the case was transferred from the RO in Buffalo, New 
York, to the RO in Nashville, Tennessee.


REMAND

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that a 
number of stressful incidents he experienced during his 
active duty service resulted in PTSD.  His alleged stressors 
include: 
(1) an alleged sexual assault by two of his Sergeants while 
stationed at Homestead Air Force Base during the fall of 
1971; (2) exposure to poisonous snakes while stationed in 
Thailand in 1972; (3) having had a gun pointed at his head 
while stationed in Thailand; (4) having witnessed individuals 
being pushed out of an airborne helicopter; (5) having been 
subjected to enemy gunfire and mortar attacks; and (6) having 
been in a bar which was bombed while stationed in Thailand.

As an initial matter, the Board finds that the appellant has 
submitted a well-grounded claim for service connection for 
PTSD.  He has provided medical evidence of a current 
diagnosis of PTSD, his own lay evidence regarding various in-
service stressors, and medical-nexus evidence generally 
linking his PTSD to service.  Thus, the veteran's claim is 
well grounded. See Patton v. West, No. 97-828 (U.S. Vet. App. 
Mar. 30, 1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389, and Patton v. West, No. 97-828 (U. S. 
Vet. App. Mar. 30, 1999).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on noncombat 
stressors.  With regard to combat service/stressor 
verification, a VA psychiatric examination report, dated 
August 1995, noted that the veteran was in "no combat, 
although has been in a building that exploded."  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources." See M21-1, part VI, formerly 7.46.  When 
considering specific claims based upon personal assault, M21-
1, part III, 5.14(c), contains an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members. 

After a thorough review of the veteran's claims file, the 
Board finds that the VA has a duty to assist in the 
development of facts pertinent to his claim. 38 U.S.C.A. 
§ 5107(a).  As noted above, the veteran has provided multiple 
stressor accounts.  However, the veteran has failed, despite 
repeated attempts by the RO, to provide enough detail to 
permit any of these alleged incidents to be verified.  Given 
the recent changes in the caselaw and regulations, the Board 
believes that the RO should contact the veteran and provide 
him with a final opportunity to provide further detail from 
which to verify his claim.  Any information in this regard, 
i.e. names, dates, units, locations, etc., would be extremely 
helpful in verifying the veteran's claim.  The Board notes, 
however, that the duty to assist does not require the VA to 
go on endless "fishing expeditions" in order to find 
evidence which might possibly support a claim, while the 
claimant waits in a passive role. See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); Pollard v. Brown, 6 Vet. App. 11 
(1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).

In light of the Court's recent precedent holdings cited 
above, the Board finds that it will be necessary for the RO 
to address the matter of whether there is sufficient 
corroboration of the appellant's stressors.  On this point, 
it is noted that in Suozzi, the Court expressly held that a 
veteran need not prove "every detail" of an alleged 
stressor.  Id. at 311.  In Moreau, the Court stated that 
credible supporting evidence of a stressor may be obtained 
from service records or "other sources."  Id. at 395.

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Halstead v. Derwinski, 3 Vet. App. 213 (1992) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

After reviewing the veteran's claims file, the Board 
concludes that an additional medical examination of the 
veteran may be necessary to make an informed determination in 
this matter.  Although the veteran's most recent VA 
examination, performed in May 1997, revealed a diagnosis of 
PTSD, the report conditioned this diagnosis of the 
verifiability of the veteran's alleged stressors. 

Accordingly, after the development indicated herein, if the 
RO concludes that the record establishes the existence of 
such a stressor or stressors, then and only then, the case 
should be referred for a medical examination to determine: 
(1) the sufficiency of the stressor; (2) whether the 
remaining elements required to support the diagnosis of PTSD 
have been met; and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f) (1999).

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

1. The RO should request from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his PTSD.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The RO's inquiry should also include 
possible sources listed in M21-1, part 
III, 5.14(c)(5).  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  In this regard, the Board is 
seeking further information concerning 
the following alleged stressors: (1) an 
alleged sexual assault by two of his 
Sergeants while stationed at Homestead 
Air Force Base during the fall of 1971; 
(2) exposure to poisonous snakes while 
stationed in Thailand in 1972; (3) having 
had a gun pointed to his head while 
stationed in Thailand; (4) having 
witnessed individuals being pushed out of 
an airborne helicopter; (5) having been 
subjected to enemy gunfire and mortar 
attacks; and (6) having been in a bar 
which was bombed while stationed in 
Thailand.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

In connection with this action, and if 
deemed necessary based on the information 
provided by the appellant, the RO should 
request verification of any detailed 
stressor information provided by the 
appellant by the U. S. Armed Services 
Center for Research of Unit Records.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

3.  The RO should request from the 
National Personnel Records Center all 
available service personnel records 
relating to the veteran.

4.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should take the necessary steps to have 
the veteran undergo a complete 
psychiatric examination. The 
psychiatrist, if possible, should have 
not previously examined or treated him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, he should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

7.  Subsequently, the RO should 
readjudicate the issue on appeal.  In 
connection with its readjudication of the 
PTSD claim, the RO should consider the 
revised version of 38 C.F.R. § 3.304(f), 
as alluded to above.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant is hereby informed that he may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, No. 98-2267 (U.S. Vet. 
App. May 4, 1999); Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claims, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



